 

Exhibit 10.50

CONSULTING AGREEMENT

Effective Date: March 28, 2019

This Consulting Agreement (the ‘‘Agreement’’) is made as of the Effective Date
set forth above by and between Portola Pharmaceuticals, Inc. (‘‘Client’’) and
Charles Homey, M.D. (‘‘Consultant’’).

1.Engagement of Services. Subject to the terms of this Agreement, Consultant
will render the services (the ‘‘Services’’) set forth in the Project Assignment
attached to this Agreement as Exhibit A (‘‘Project Assignment’’). Except as
otherwise provided in the Project Assignment, Consultant will be free of control
and direction from the Client (other than general oversight and control over the
results of the Services), and will have exclusive control over the manner and
means of performing the Services, including the choice of place and time.
Consultant will provide, at Consultant's own expense, a place of work and all
equipment, tools and other materials necessary to complete the Services;
however, to the extent necessary to facilitate performance of the Services,
Client may, in its discretion, make certain of its equipment or facilities
available to Consultant at Consultant's request. While on the Client's premises,
Consultant agrees to comply with Client's then-current access rules and
procedures, including those related to safety, security and confidentiality.
Consultant agrees and acknowledges that Consultant has no expectation of privacy
with respect to Client's telecommunications, networking or information
processing systems (including stored computer files, email messages and voice
messages) and that Consultant's activities, including the sending or receiving
of any files or messages, on or using those systems may be monitored, and the
contents of such files and messages may be reviewed and disclosed, at any time,
without notice.

2.Compensation. Client will compensate Consultant as set forth in the Project
Assignment for Services rendered pursuant to this Agreement. Consultant will be
reimbursed only for expenses that are expressly provided for in the Project
Assignment or have been approved in advance in writing by Client, provided
Consultant has furnished such documentation for authorized expenses as Client
may reasonably request.

3.Ownership of Work Product. Consultant agrees that any and all Work Product (as
defined below) will be the sole and exclusive property of Client. Consultant
hereby irrevocably assigns to Client all right, title and interest worldwide in
and to any deliverables specified in the Project Assignment (‘‘Deliverables’’),
and to any ideas, concepts, processes, discoveries, developments, formulae,
information, materials, improvements, designs, artwork, content, software
programs, other copyrightable works, and any other work product created,
conceived or developed by Consultant (whether alone or jointly with others) for
Client during or before the term of this Agreement, including all copyrights,
patents, trademarks, trade secrets, and other intellectual property rights
therein (the ‘‘Work Product’’). Consultant retains no rights to use the Work
Product and agrees not to challenge the validity of Client's ownership of the
Work Product. Consultant agrees to execute, at Client's request and expense, all
documents and other instruments necessary or desirable to confirm such
assignment. Consultant hereby irrevocably appoints Client as Consultant's
attorney-in-fact for the purpose of executing such documents on Consultant's
behalf, which appointment is coupled with an interest. Consultant will deliver
any Deliverables in accordance with the applicable Project Assignment and
disclose promptly in writing to Client all other Work Product.

4.Other Rights. If Consultant has any rights, including without limitation
‘‘artist's rights’’ or ‘‘moral rights,’’ in the Work Product that cannot be
assigned, Consultant hereby unconditionally and irrevocably grants to Client an
exclusive (even as to Consultant), worldwide, fully paid and royalty-free,
irrevocable, perpetual license, with rights to sublicense through multiple tiers
of sublicensees, to use, reproduce, distribute, create derivative works of,
publicly perform and publicly display the Work Product in any medium or format,
whether now known or later developed. In the event that Consultant has any
rights in the Work Product that cannot be assigned or licensed, Consultant
unconditionally and irrevocably waives the enforcement of such rights, and all
claims and causes of action of any kind against Client or Client's customers.

1.

200559169 v3

--------------------------------------------------------------------------------

 

5.License to Preexisting IP. Consultant agrees not to use or incorporate into
Work Product any intellectual property developed by any third party or by
Consultant other than in the course of performing services for Client
(‘‘Preexisting IP’’). In the event Consultant uses or incorporates Preexisting
IP into Work Product, Consultant hereby grants to Client a non-exclusive,
perpetual, fully-paid and royalty­ free, irrevocable and worldwide right, with
the right to sublicense through multiple  levels of sublicensees, to use,
reproduce, distribute, create derivative works of, publicly perform and publicly
display in any medium or format, whether now known or later developed, such
Preexisting IP incorporated or used in Work Product.

6.Representations and Warranties & Consultant's Business. Consultant represents
and warrants that: (a) the Services will be performed in a professional manner
and in accordance with the industry standards and the Work Product will comply
with the requirements set forth in the Project Assignment, (b) Work Product will
be an original work of Consultant, (c) Consultant has the right and unrestricted
ability to assign the ownership of Work Product to Client as set forth in
Section 3 (including without limitation the right to assign the ownership of any
Work Product created by Consultant's employees or contractors), (d) neither the
Work Product nor any element thereof will infringe upon or misappropriate any
copyright, patent, trademark, trade secret, right of publicity or privacy, or
any  other proprietary  right  of any person, whether contractual, statutory or
common law, (e) Consultant has an unqualified right to grant to Client the
license to Preexisting IP set forth in Section 5, and (f) Consultant will comply
with all applicable federal, state, local and foreign laws governing
self-employed individuals, including laws requiring the payment of taxes, such
as income and employment taxes, and social security, disability, and other
contributions. Consultant further represents and warrants that Consultant is
self-employed in an independently established trade, occupation, or business,
maintains and operates a business that is separate and independent from Client's
business, holds himself or herself out to the public as independently competent
and available to provide applicable services similar to the Services, has
obtained and/or expects to obtain clients or customers other than Client for
whom Consultant performs services, and will perform work for Client that
Consultant understands is outside the usual course of Client's business.
Consultant agrees to indemnify and hold Client harmless from any and all
damages, costs, claims, expenses or other liability (including reasonable
attorneys' fees) arising from or relating to the breach or alleged breach by
Consultant of the representations and warranties set forth in this Section 6.

7.Independent Contractor Relationship. Consultant's relationship with Client is
that of an independent contractor, and nothing in this Agreement is intended to,
or should be construed to, create a partnership, agency, joint venture or
employment relationship between Client and any of Consultant's employees or
agents. Consultant is not authorized to make any representation, contract or
commitment on behalf of Client. Consultant (if Consultant is an individual) and
Consultant's employees will not be entitled to any of the benefits that Client
may make available to its employees, including, but not limited to, group health
or life insurance, profit-sharing or retirement benefits. Because Consultant is
an independent contractor, Client will not withhold or make payments for social
security, make unemployment insurance or disability insurance contributions, or
obtain workers' compensation insurance on behalf of Consultant. Consultant is
solely responsible for, and will file, on a timely basis, all tax returns and
payments required to be filed with, or made to, any federal, state or local tax
authority with respect to the performance of Services and receipt of fees under
this Agreement. Consultant is solely responsible for, and must maintain adequate
records of, expenses incurred in the course of performing Services under this
Agreement. No part of Consultant's compensation will be subject to withholding
by Client for the payment of any social security, federal, state or any other
employee payroll taxes. Client will regularly report amounts paid to Consultant
by filing Form 1099-MISC with the Internal Revenue Service as required by law.
If, notwithstanding the foregoing, Consultant is reclassified as an employee of
Client, or any affiliate of Client, by the U.S. Internal Revenue Service, the
U.S. Department of Labor, or any other federal or state or foreign agency as the
result of any administrative or judicial proceeding, Consultant agrees that
Consultant  will not, as the result of such reclassification, be entitled to or
eligible for, on either a prospective or retrospective basis, any employee
benefits under any plans or programs established or maintained by Client.

2.

200559169 v3

--------------------------------------------------------------------------------

 

8.Confidential Information. Consultant agrees that during the term of this
Agreement and thereafter it will not use or permit the use of Client's
Confidential Information in any manner or for any purpose not expressly set
forth in this Agreement, will hold such Confidential Information in confidence
and protect it from unauthorized use and disclosure, and will not disclose such
Confidential Information to any third parties except as set forth herein.
‘‘Confidential Information’’ as used in this Agreement means all information
disclosed by Client to Consultant, whether during or before the term of this
Agreement, that is not generally known in the Client's trade or industry and
will include, without limitation: (a) concepts and ideas relating to the
development and distribution of content in any medium or to the current, future
and proposed products or services of Client or its subsidiaries or affiliates;
(b) trade secrets, drawings, inventions, know-how, software programs, and
software source documents; (c) information regarding plans for research,
development, new service offerings or products, marketing and selling, business
plans, business forecasts, budgets and unpublished financial statements,
licenses and distribution arrangements, prices and costs, suppliers and
customers; (d) existence of any business discussions, negotiations or agreements
between the parties; and (e) any information regarding the skills and
compensation of employees, contractors or other agents of Client or its
subsidiaries or affiliates. Confidential Information also includes proprietary
or confidential information of any third party who may disclose such information
to Client or Consultant in the course of Client's business. Confidential
Information does not include information that (x) is or becomes a part of the
public domain through no act or omission of Consultant, (y) is disclosed to
Consultant by a third party without restrictions on disclosure, or (z) was in
Consultant's lawful possession prior to the disclosure and was not obtained by
Consultant either directly or indirectly from Client. In addition, this section
will not be construed to prohibit disclosure of Confidential Information to the
extent that such disclosure is required by law or valid order of a court or
other governmental authority; provided, however, that Consultant will first have
given notice to Client and will have made a reasonable effort to obtain a
protective order requiring that the Confidential Information so disclosed be
used only for the purposes for which the order was issued. All Confidential
Information furnished to Consultant by Client is the sole and exclusive property
of Client or its suppliers or customers. Upon request by Client, Consultant
agrees to promptly deliver to Client the original and any copies of the
Confidential Information. Notwithstanding the foregoing nondisclosure
obligations, pursuant to I 8 U.S.C. Section 1833(b), Consultant will not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that is made: (1) in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney, and solely for the purpose of reporting or investigating a suspected
violation of law; or (2) in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.

9.No Conflict of Interest. During the term of this Agreement, Consultant will
not accept work, enter into a contract, or accept an obligation from any third
party, inconsistent or incompatible with Consultant's obligations, or the scope
of Services rendered for Client, under this Agreement. Consultant warrants that
there is no other contract or duty on its part inconsistent with this Agreement.
Consultant agrees to indemnify Client from any and all loss or liability
incurred by reason of the alleged breach by Consultant of any services agreement
with any third party.

10.Term and Termination.

10.1Term. The initial term of this Agreement shall be from the date hereof until
March 31, 2020. Thereafter, this Agreement will remain in effect unless
terminated by either Party pursuant to Section 10.2 below.

10.2Termination. Following its initial term, either party may terminate this
Agreement with or without cause, at any time upon 30 days' prior written notice
to the other party. Either party may terminate this Agreement immediately in the
event the other party has materially breached the Agreement and failed to cure
such breach within 15 days after notice by the non-breaching party is given.

11.Noninterference with Business. Consultant agrees that during the Term of this
Agreement, Consultant will not, without Client's express written consent, either
directly or indirectly engage in any employment or business activity that is
competitive with, or would otherwise conflict with the Services rendered to, or
that would otherwise interfere with the business of, the Client. Consultant
agrees that during the Term of this Agreement, and for one year thereafter,
Consultant will not either directly or indirectly, solicit or attempt to solicit
any employee, independent contractor, or consultant of Client to terminate his,
her or its relationship with Client in order to become an employee, consultant,
or independent contractor to or for any other person or entity.

3.

200559169 v3

--------------------------------------------------------------------------------

 

12.Successors and Assigns. Consultant may not subcontract or otherwise delegate
or assign this Agreement or any of its obligations under this Agreement without
Client's prior written consent. Any attempted assignment in violation of the
foregoing will be null and void. Subject to the foregoing, this Agreement will
be for the benefit of Client's successors and assigns, and will be binding on
Consultant's assignees.

13.Notices. Any notice required or permitted by this Agreement will be in
writing and will be delivered as follows with notice deemed given as indicated:
(i) by personal delivery when delivered personally; (ii) by overnight courier
upon written verification of receipt; (iii) by telecopy or facsimile
transmission upon acknowledgment of receipt of electronic transmission; or (iv)
by certified or registered mail, return receipt requested, upon verification of
receipt. Notice will be sent to the addresses set forth below or such other
address as either party may specify in writing.

14.Governing Law. This Agreement will be governed in all respects by the laws of
the United States of America and by the laws of the State of California, without
giving effect to any conflicts of laws principles that require the application
of the law of a different jurisdiction.

15.Severability. Should any provisions of this Agreement be held by a court of
law to be illegal, invalid or unenforceable, the legality, validity and
enforceability of the remaining provisions of this Agreement will not be
affected or impaired thereby.

16.Waiver. The waiver by Client of a breach of any provision of this Agreement
by Consultant will not operate or be construed as a waiver of any other or
subsequent breach by Consultant.

17.Injunctive Relief for Breach. Consultant's obligations under this Agreement
are of a unique character that gives them particular value; breach of any of
such obligations will result in irreparable and continuing damage to Client for
which there will be no adequate remedy at law; and, in the event of such breach,
Client will be entitled to injunctive relief and/or a decree for specific
performance, and such other and further relief as may be proper (including
monetary damages if appropriate).

18.Entire Agreement. This Agreement constitutes the entire agreement between the
parties relating to this subject matter and supersedes all prior or
contemporaneous oral or written agreements concerning such subject matter. The
terms of this Agreement will govern all services undertaken by Consultant for
Client; provided, however, that in the event of any conflict between the terms
of this Agreement and the Project Assignment, the terms of the Project
Assignment will control. This Agreement may only be changed or amended by mutual
agreement of authorized representatives of the parties in writing. This
Agreement may be executed in two or more counterparts, each of which will be
deemed an original, but all of which together will constitute one and the same
instrument. Counterparts may be delivered via facsimile, electronic mail
(including pdf or any electronic signature complying with the U.S. federal ESIGN
Act of 2000, Uniform Electronic Transactions Act or other applicable law) or
other transmission method and any counterpart so delivered will be deemed to
have been duly and validly delivered and be valid and effective for all
purposes.

[Remainder of page intentionally left blank]

 

 

4.

200559169 v3

--------------------------------------------------------------------------------

 

The parties have executed this Agreement as of the Effective Date.

 

CLIENT:

 

 

 

 

By:

 

 

 

 

 

Name:

J. Scott Garland

 

Title:

President and Chief Executive Officer

 

 

 

Email:

sgarland@portola.com

 

 

 

Address:

 

Portola Pharmaceuticals Inc.

 

 

270 East Grand Avenue

 

 

South San Francisco, CA 94080

 

 

CONSULTANT:

 

Charles Homcy, M.D.

Name of Consultant (Please Print)

 

Signature

 

 

 

 

Email

 

Address:

 

 

 

 

 

 

 

 

 

 

 

5.

200559169 v3

--------------------------------------------------------------------------------

 

EXHIBIT A

Project Assignment

Project:

Consultant will provide advisory services on scientific and business matters as
directed by Client's Chief Executive Officer.

Fees And Reimbursement:

A.

Cash Fee: $3,000.00 per month.

Equity: Any outstanding equity awards granted to Consultant by Client prior to
the Effective Date shall continue to vest pursuant to the applicable terms of
the underlying grant notice during the Term of this Agreement. In addition,
subject to approval by the Compensation Committee of the Board of Directors,
Client will grant Consultant an option to purchase I0,000 shares of the
Company's common stock, with all such shares to vest on the one-year anniversary
of the date of grant. This option shall be governed in all respects by the terms
of the applicable option agreement and option plan. In the event either party
terminates this Agreement prior to the end of the Term, all outstanding and
unvested equity awards will vest in full on such termination date.

B.

Reimbursement for expenses at cost, as approved in advance by Client.

Client will pay the cash fee on a monthly basis without separate invoice by
Consultant.

If Consultant requests reimbursement of expenses, Consultant shall invoice
Client within 30 days after incurring such expenses and will provide such
reasonable receipts or other documentation of expenses as Client might request.

The parties have executed this Project Assignment as of the Effective Date.

 

CLIENT:

 

 

By:

/s/ J. Scott Garland

 

 

 

 

Name:

J. Scott Garland

 

Title:

President and Chief Executive Officer Portola Pharmaceuticals, Inc.

 

 

 

 

CONSULTANT:

 

Charles Homcy, M.D.

Name of Consultant (Please Print)

 

Signature

 

 

 

 

 

200559169 v3

A-1

 

--------------------------------------------------------------------------------

 

EXHIBIT A

Project Assignment

Project:

Consultant will provide advisory services on scientific and business matters as
directed by Client 's Chief Executive Officer.

Fees And Reimbursement:

A.

Cash Fee: $3,000.00 per month.

Equity: Any outstanding equity awards granted to Consultant by Client prior to
the Effective Date shall continue to vest pursuant to the applicable terms of
the underlying grant notice during the Term of this Agreement. In addition,
subject to approval by the Compensation Committee of the Board of Directors,
Client will grant Consultant an option to purchase 10,000 shares of the
Company's common stock, with all such shares to vest on the one-year anniversary
of the date of grant. This option shall be governed in all respects by the terms
of the applicable option agreement and option plan. In the event either party
terminates this Agreement prior to the end of the Term, all outstanding and
unvested equity awards will vest in full on such termination date.

B.

Reimbursement for expenses at cost, as approved in advance by Client.

Client will pay the cash fee on a monthly basis without separate invoice by
Consultant.

If Consultant requests reimbursement of expenses, Consultant shall invoice
Client within 30 days after incurring such expenses and will provide such
reasonable receipts or other documentation of expenses as Client might request.

The parties have executed this Project Assignment as of the Effective Date.

 

CLIENT:

 

 

 

 

By:

 

 

 

 

 

Name:

J. Scott Garland

 

Title:

President and Chief Executive Officer Portola Pharmaceuticals, Inc.

 

 

 

CONSULTANT:

 

Charles Homcy, M.D.

Name of Consultant (Please Print)

/s/ Charles Homcy

Signature

 

 

 

200559169 v3

A-1

 